DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply received on Mar. 22, 2022 and Mar. 31, 2022 has been entered. Applicant's amendments/remarks have been fully considered. Claims 1-15 and 18 had been canceled.

Allowable Subject Matter
2.	Claims 16, 17 and 19-30 are allowed.
3.	The following is an examiner's statement of reasons for allowance.
Claims 16, 17, 19 and 20 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a signal generating unit to generate, for at least one electrical signal relayed by at least one conductor to a load, with which the load is switchable and/or energize-able, at least one electrical output signal, which is phase-shifted by 180° in comparison to the at least one electrical signal; and an emitting structure, connected to the signal generating unit so that the emitting structure is excitable with the at least one electrical output signal to emit an electromagnetic field, wherein the signal generating unit includes a high-side metal-oxide-semiconductor field-effect-transistor (MOSFET) and a low-side MOSFET in each case for the at least one conductor, which are each connected to the at least one conductor so that the at least one electrical signal relayed by the at least one conductor to the load generates the at least one electrical output signal phase-shifted by 180° in relation thereto, and wherein, in order to generate the at least one electrical output signal, a low-side activation signal of the low-side MOSFET is phase-shifted by 180° in relation to the at least one electrical signal.” as set forth in the claims.

Claim 21 is allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a signal generating unit to generate, for at least one electrical signal relayed by at least one conductor to the load, with which the load is switchable and/or energize-able, at least one electrical output signal, which is phase-shifted by 180° in comparison to the at least one electrical signal; and an emitting structure, connected to the signal generating unit so that the emitting structure is excitable with the at least one electrical output signal to emit an electromagnetic field, wherein the signal generating unit includes a high-side metal-oxide-semiconductor field-effect-transistor (MOSFET) and a low-side MOSFET in each case for the at least one conductor, which are each connected to the at least one conductor so that the at least one electrical signal relayed by the at least one conductor to the load generates the at least one electrical output signal phase- shifted by 180° in relation thereto, and wherein, in order to generate the at least one electrical output signal, a low-side activation signal of the low-side MOSFET is phase-shifted by 180° in relation to the at least one electrical signal.” as set forth in the claim.

Claim 22 is allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a signal generating unit to generate, for at least one electrical signal relayed by at least one conductor to the load, with which the load is switchable and/or energize-able, at least one electrical output signal, which is phase-shifted by 180° in comparison to the at least one electrical signal; and an emitting structure, connected to the signal generating unit so that the emitting structure is excitable with the at least one electrical output signal to emit an electromagnetic field, wherein the signal generating unit includes a high-side metal-oxide-semiconductor field-effect-transistor (MOSFET) and a low-side MOSFET in each case for the at least one conductor, which are each connected to the at least one conductor so that the at least one electrical signal relayed by the at least one conductor to the load generates the at least one electrical output signal phase- shifted by 180° in relation thereto, and wherein, in order to generate the at least one electrical output signal, a low-side activation signal of the low-side MOSFET is phase-shifted by 180° in relation to the at least one electrical signal.” as set forth in the claim.

Claims 23-26 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a signal generating unit to generate, for at least one electrical signal relayed by at least one conductor to a load, with which the load is switchable and/or energize-able, at least one electrical output signal, which is phase-shifted by 180° in comparison to the at least one electrical signal; and an emitting structure, connected to the signal generating unit so that the emitting structure is excitable with the at least one electrical output signal to emit an electromagnetic field, wherein the signal generating unit includes a high-side metal-oxide-semiconductor field-effect-transistor (MOSFET) and a low-side MOSFET in each case for the at least one conductor, which are each connected to the at least one conductor so that the at least one electrical signal relayed by the at least one conductor to the load generates the at least one electrical output signal phase- shifted by 180° in relation thereto, and wherein, in order to generate the at least one electrical output signal, a low-side activation signal of the low-side MOSFET is phase-shifted by 180° in relation to the at least one electrical signal.” as set forth in the claims.

Claims 27-30 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…switching and/or energizing the load with at least one electrical signal relayed by at least one conductor to the load; generating at least one electrical output signal, which is phase-shifted by 180° in comparison to the at least one electrical signal; and exciting an emitting structure using the at least one electrical output signal to emit an electromagnetic field, wherein the generating is performed by a signal generating unit that includes a high-side metal-oxide-semiconductor field-effect-transistor (MOSFET) and a low-side MOSFET in each case for the at least one conductor, which are each connected to the at least one conductor so that the at least one electrical signal relayed by the at least one conductor to the load generates the at least one electrical output signal phase-shifted by 180° in relation thereto, and wherein, in order to generate the at least one electrical output signal, a low-side activation signal of the low-side MOSFET is phase-shifted by 180° in relation to the at least one electrical signal.” as set forth in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Richard Tan/
Primary Examiner, Art Unit 2849